DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a temperature adjustment unit… configured to adjust the temperature of the hydrogen gas to be equal to or lower than 16 C”; and “a gas discharge unit… configured to discharge gas including at least hydrogen gas inside the chamber to outside of the chamber” in claims 1-12 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a gas discharge unit… configured to discharge gas including at least hydrogen gas inside the chamber to outside of the chamber” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Instead, the specification explains that, “The discharge device 62 is an exemplary gas discharge unit.” Such a reference to another nonce term does not adequately disclose the invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). Specifically, the claim recites the step of preventing dew condensation. This limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs. The claim will be examined as though insulation is required to mitigate dew condensation. See instant para 130.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0128519 A1 [Soer] in view of US 2015/0008345 A1 [Nagai].

Regarding Claim 1:
Soer teaches an extreme ultraviolet light generation device (para 34) comprising: 
a chamber (Fig. 2 (4)) in which tin is irradiated with a laser beam to generate extreme ultraviolet light (para 50-last sentence); 
a hydrogen gas supply path that connects the chamber and a hydrogen-gas output unit of a hydrogen gas supply device as a supply source of hydrogen gas to be supplied into the chamber, receives supply of the hydrogen gas from the hydrogen gas supply device, and supplies, to the chamber, the hydrogen gas supplied from the hydrogen gas supply device (paras 67, 69-70, 73); and
a temperature adjustment unit (interpreted under 112(f) to be a cooler) connected with the hydrogen gas supply path (paras 21, 54, 67 describes cooling buffer gas before its introduction to 
However, Soer fails to teach a gas discharge unit connected with the chamber and configured to discharge gas including at least hydrogen gas inside the chamber to outside of the chamber. This 112(f) limitation is interpreted to be a pump, as is common in the prior art and would be capable of performing the recited functions.
Nagai teaches an extreme ultraviolet light generation device (abstract) including a gas discharge unit connected with the chamber and configured to discharge gas including at least hydrogen gas inside the chamber to outside of the chamber (para 62, element (12) in the figures). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the discharge pump of Nagai to Soer. One would have been motivated to do so since this would allow debris and expended gasses to be removed from the chamber so that they do not interfere with further operation.

Regarding Claim 2:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, wherein the hydrogen gas supplied from the hydrogen gas supply device does not include the hydrogen gas discharged from the gas discharge unit (Soer para 73, gas from a tank or store is not discharged gas, i.e. recirculated gas). 

Regarding Claim 3:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, wherein the hydrogen gas supply path is connected with the hydrogen-gas Soer para 73, gas from a tank or store). 

Regarding Claim 4:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, wherein the hydrogen gas supplied from the hydrogen gas supply device is hydrogen gas (Soer para 71), the content rate of tin and tin compound of which is equal to or lower than 100 ppm (Soer para 73, the buffer gas supply is stated to be buffer gas, not buffer gas with tin in it. As such, the prior art teaches no tin in the buffer gas.). 

Regarding Claim 5:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, wherein the temperature adjustment unit adjusts the temperature of the hydrogen gas to be equal to or lower than 12 C (Soer para 71). 

Regarding Claim 6:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, but fails to specify that the temperature adjustment unit adjusts the temperature of the hydrogen gas to be equal to or higher than 5 C. 
Optimizing the buffer gas temperature is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Soer teaches that the buffer gas can be cooled to below an ambient temperature(paras 21, 54, 71) to provide debris suppression (para 55). Therefore, the prior art teaches identifies buffer gas temperature as a result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the “below ambient” temperature buffer gas to be between 5C and 16c, since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 7:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, further comprising: an optical component disposed in the chamber (Soer Fig. 4 (56)); and a hydrogen gas flow path structural member disposed in the chamber and configured to supply the hydrogen gas to a surface of the optical component (Soer Fig. 4 (64)). 

Regarding Claim 8:
The modified invention of claim 7 teaches the extreme ultraviolet light generation device according to claim 7, further comprising an optical component cooling mechanism configured to cool the optical component by using a cooling medium (Soer Fig. 4 (64)), wherein the temperature of the hydrogen gas is equal to or lower than the temperature of the cooling medium (Soer para 64, the cooling medium is hydrogen gas, so their temperatures are equal). 

Regarding Claim 9:
Soer para 64, the cooling medium is hydrogen buffer gas, so their temperatures are equal).

Regarding Claim 10:
The modified invention of claim 7 teaches the extreme ultraviolet light generation device according to claim 7, wherein the optical component includes at least one of a sensor, a reflection mirror, a thin film filter, a dimmer filter, and a window (Soer Fig. 4 (56) is a collector mirror, i.e., a reflection mirror). 

Regarding Claim 11:
The modified invention of claim 7 teaches the extreme ultraviolet light generation device according to claim 7, wherein the optical component includes a focusing mirror configured to condense extreme ultraviolet light (Soer Fig. 4 (56) is a collecting mirror. Its shapes provides the claimed condensing effect). 

Regarding Claim 12:
The modified invention of claim 11 teaches the extreme ultraviolet light generation device according to claim 11, wherein the temperature adjustment unit adjusts the temperature of the hydrogen gas to be equal to or lower than the temperature of a cooling medium that cools the focusing mirror (Soer para 64, the cooling medium applied to the mirror is the cooled hydrogen buffer gas, so their temperatures are equal). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0128519 A1 [Soer] in view of US 2015/0008345 A1 [Nagai] as applied to claim 1, and further in view of US 2007/0018119 A1 [Yabuta].

Regarding Claim 19:
The modified invention of claim 1 teaches the the extreme ultraviolet light generation device according to claim 1, but fails to teach that dew condensation prevention is performed for at least one of the hydrogen gas supply path downstream of the temperature adjustment unit and a component through which the hydrogen gas circulates. 
Yabuta teaches insulating tubes to prevent their cooling effect from being disippated (para 90, last sentence). It would have been obvious to one of ordinary skill in the art before the effective time of filing to insulate the buffer gas outlet tubes of Soer since this would prevent them from dissipating their cooling effect of the buffer gas prematurely.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0128519 A1 [Soer] in view of US 2015/0008345 A1 [Nagai] as applied to claim 1, and further in view of US 2012/0305810 A1 [Ershov].

Regarding Claim 20:
The modified invention of claim 1 teaches the extreme ultraviolet light generation device according to claim 1, but fails to teach that the hydrogen gas supply path includes a joint connected with the hydrogen-gas output unit of the hydrogen gas supply device.
Ershov teaches a hydrogen gas supply path includes a joint connected (Fig. 5 between gas sources (222)) with the hydrogen-gas output unit (Fig. 5 (222), para 87). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the double H2 gas sources and intervening joint of Ershov in Soer. One would have been motivated to do so since this would provide a backup source of buffer gas.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881